COLLATERAL ASSIGNMENT OF NETWORK

ACCESS SERVICES AGREEMENT

 

This COLLATERAL ASSIGNMENT OF NETWORK ACCESS SERVICES AGREEMENT (this
“Assignment”) is dated as of the 14th day of March, 2007, by SIRICOMM, INC., a
Delaware corporation (“Borrower”) in favor of SUNFLOWER CAPITAL, LLC, a Missouri
limited liability company (“Lender”).

 

WHEREAS, Borrower and Lender entered that certain Loan Agreement, dated as of
March 14, 2007 (the “Loan Agreement”), pursuant to which Lender agreed to make
certain advances to Borrower of up to $500,000 (the “Loan”);

 

WHEREAS, Borrower entered into that certain Network Access Services Agreement
Between Idling Solutions, L.L.C. and SiriCOMM, Inc., dated as of February 7,
2005, by and between Idling Solutions, L.L.C. (“Idling Solutions”) and Borrower,
as amended by that certain Amendment Agreement, dated as of March 15, 2006, by
and between Idling Solutions and Borrower (as further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), pursuant
to which Borrower provides services to Idling Solutions as a satellite network
provider;

 

WHEREAS, Lender has required, as additional security for performance of
Borrower’s obligations under the Loan Documents (as defined in the Loan
Agreement), timely payment of the Loan and any other indebtedness, obligations
and liabilities of Borrower to Lender, assignment to Lender by Borrower of all
right, title and interest of Borrower in, to and under the Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1.            Definitions. Unless otherwise defined herein, all terms used
herein shall have the meanings ascribed thereto under the Loan Agreement.

2.            Assignment and Grant of Security Interest. Borrower hereby grants,
transfers and assigns to Lender a first priority security interest in all of
Borrower’s right, title and interest in and to the Agreement. This Assignment is
made for the purpose of securing the payment and performance of Borrower’s
obligations arising under and pursuant to the Loan Documents and is for
collateral security purposes only. As long as no Event of Default exists under
the Loan Agreement, Borrower shall maintain any and all rights related to the
Agreement. By virtue of this Assignment, Lender shall not obtain rights against
Idling Solutions greater than the rights Borrower has against Idling Solutions
with respect to the Agreement and shall have all other rights and remedies of a
secured creditor under all applicable laws.

3.            Future Assurances. Borrower agrees that from time to time, at its
sole expense, Borrower shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to

 

ex106form8k031507.htm

1

 

--------------------------------------------------------------------------------



enable Lender to exercise and enforce its rights and remedies hereunder with
respect to the Agreement.

 

4.            Lender’s Duties. The powers conferred on Lender hereunder are
solely to protect its interest under the Loan Documents and shall not impose any
duty upon it to exercise any such powers.

 

5.            Borrower Remains Liable. Notwithstanding anything herein to the
contrary, (a) Borrower shall remain obligated to perform or cause to be
performed all of its obligations and the requirements under the Agreement as if
this Assignment had not been executed, (b) the exercise by Lender of any of its
rights hereunder shall not release Borrower from any of said duties and
obligations, and (c) Lender shall not have any obligation or liability with
respect to the Agreement by reason of this Assignment, nor shall Lender be
obligated to perform any of the obligations or duties of Borrower under the
Agreement or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

6.            Security Interest. The parties hereto acknowledge that (i) section
13 of the Agreement requires the prior written consent of Idling Solutions to an
assignment of the Agreement by Borrower and (ii) such consent has not been
obtained. Notwithstanding the lack of such consent, Borrower represents and
warrants that the security interest granted pursuant to Section 2 above is valid
and effective under applicable law and that Lender is entitled to all of the
rights and remedies of a secured creditor under applicable law with respect to
the Agreement and the products and proceeds thereof.

 

7.            Remedies. If an Event of Default under the Loan Agreement has
occurred and is continuing, Lender shall have the right to enforce the Agreement
and shall have all other rights and remedies of Lender under the Loan Documents
and of a secured creditor under applicable law.

 

 

8.

Miscellaneous.

 

(a)            Nothing contained in this Assignment and no act done or omitted
by Lender pursuant to the powers and rights granted hereunder shall be deemed to
be a waiver by Lender of its rights and remedies hereunder or with respect to
any of the other collateral securing the Loan. The right of Lender to enforce
any other security for the Loan may be exercised either prior to, simultaneously
with, or subsequent to any action taken by Lender hereunder.

 

(b)          This Assignment, together with the representations, warranties and
covenants herein contained, shall inure to the benefit of Lender and its
participants, successors and assigns and shall be binding upon Borrower and its
successors and assigns.

 

(c)          If any provision of this Assignment is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, Borrower and Lender shall
negotiate an equitable adjustment in the provisions of the same in order to
effect, to the maximum extent permitted by law, the purpose of

 

ex106form8k031507.htm

2

 

--------------------------------------------------------------------------------



this Assignment and the validity and enforceability of the remaining provisions,
or portions or applications thereof, shall not be affected thereby and shall
remain in full force and effect.

 

(d)          All notices and communications under this Assignment shall be
delivered in the manner set forth in the Loan Agreement.

 

(e)          This Assignment shall be a contract made under and governed by the
internal laws of the State of Missouri, applicable to contracts made and to be
performed entirely within such state.

 

(f)           This Assignment may be executed in one or more duplicate
counterparts, and when executed and delivered by all the parties listed below,
shall constitute a single binding agreement.

 

 

[Remainder of Page Left Intentionally Blank]

ex106form8k031507.htm

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

 

SIRICOMM, INC.

 

 

By:

/s/ Mark L. Grannell

 

Mark L. Grannell, President

 

 

SUNFLOWER CAPITAL, LLC

 

By:    /s/ William P. Moore 

William P. Moore III, not individually, but in his capacity as Trustee of the
William P. Moore III Revocable Trust Dated October 9, 2001, Member

 

 

 

 

 

 

 

ex106form8k031507.htm

4

 

 